 In the Matter Of MILTON Box COMPANY, A CORPORATION, HARRIS PINEMILLS, INC., A CORPORATION,andLUMBER AND SAWMILL WORKERS,LOCAL UNION No. 2644, CHARTERED BY UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-1977.Decided Ocober 17, 1941Jurisdiction:lumber products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Charles M. Brooks,for the Board.Mr. C. H. Harris,for Respondent Milton and Respondent Harris.Mr. Chas. L. Brown,for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Lumber and Sawmill Workers,Local Union No. 2644, Chartered by United Brotherhood of Carpen-ters and Joiners of America, affiliated with the American Federationof Labor, herein, called the Union, the National Labor Relations'Board, herein called the Board, by the Regional Director for theNineteenth Region (Seattle, Washington), issued its complaint dated,August 13, 1941, against Milton Box Company, a corporation, Milton,Oregon, herein called Respondent Milton, and against Harris PineMills, Inc., a corporation, Pendleton, Oregon, herein called RespondentHarris, alleging that the said respondents, and each of them, hadengaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing were dulyserved upon the respondents and the Union.Concerning the unfair labor practices the complaint alleged in sub-stance: (1) That the respondents Milton and Harris, jointly and36 N. L. R. B., No. 35.191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDseverally, (a) from and on or about June 20, 1939, to the date ofissuanceof the complaint, instituted and carried on a course ofaction for ascertaining the names of employees who were members ofthe Union; (b) on or about January 6, 1940, January 31, 1940, May17, 1940, and at various other times, encouraged and caused certainof their employees to renounce their membership in and withdrawfrom the Union; (c) endeavored to induce employees and former em-ployees to accept a certain sum of money in consideration that theywould terminate and no longer seek employment with the respond-ents;(d) informed certain new and prospective employees that theyshould have nothing to do with the Union; (e) on and after January1940 offered employment to certain union-member applicants at lessthan the regular rate of pay. (2) That the respondents, and each ofthem, discriminated in regard to hire and tenure of employment inthat (a) on and after December 27, 1939, when the Respondent Harrisbegan its operations at Pendleton, Oregon, said respondents, and eachof them, failed to offer to reinstate certain persons employed shortlybefore December 20, 1939, by the Respondent Milton; (b) that theRespondent Harris on or about May 1940 terminated the employmentof M. C. Henry Lindt; and (c) that the Respondent Milton on or aboutApril 25,1940, demoted Ralph Hall.On or about August 26, 1941, the Respondent Harris duly filedan answerdenying the allegations of unfair labor practices in thecomplaint and alleging certain affirmative defenses.'The respondentsjointly filed certain preliminary motions, entitled (1) Motion to Pro-duce, (2) Motion to Elect, (3) Motion to Quash, and (4) Motion forBill of Particulars.On September 13, 1941, the Regional Directorissued and duly served an order postponing the scheduled hearing.On September 10, 1941, prior to the scheduled hearing in the case,the Respondent Milton, the Respondent Harris, and the Union, to-gether with counsel for the Board, entered into a' stipulation.Thestipulation providesas follows:'An amended charge having been filed by Lumber and SawmillWorkers, Local Union No. 2644, Chartered by United Brother-hood of Carpenters and Joiners of America, Affiliated with theAmerican Federation of Labor (herein called the "Union") withthe Regional Director of the National Labor Relations Board(herein called the "Board") for the Nineteenth Region at Seattle,'The stipulation,set forth below, recites that Respondent Harris and Respondent Miltonfiled separate answers.The file contains only the answer of Respondent Harris.However,all answers and motions are withdrawn by the terms of the stipulation.2Exhibit"A" attached to thestipulation is set forth in Appendix"A" appended to thisDecision and Order.Exhibit "B" attached to the stipulation is set forth in Appendix "B"appended to this Decision and Order. Exhibit"A" attached to the complaint,is set forthin Appendix "C" appended to this Decision and Order. MILTON BOXCOMPANY193Washington, on August 13th, 1941, alleging that Milton Box Com-pany, a ,corporation (herein called Respondent Milton), andHarris Pine Mills, Inc., a corporation (herein called RespondentHarris), have engaged in unfair labor practices within the mean-ing of Section 8 (1) (3) of the National Labor Relations Act;the Board through its regional director having issued and serveda complaint stating the charges, service of which is hereby ac-knowledged by the parties; Respondent Harris and RespondentMilton having filed separate answers and preliminary motions en-titled (1) Notice to Produce, (2) Motion to Elect, (3) Motion toQuash, and (4) Motion for Bill of Particulars; all of said answersand motions are hereby withdrawn; and it being the desire of theparties to conclude all proceedings before the Board in this case.IT IS HEREBY STIPULATED AND AGREED by and be-tween the parties hereto :(1)Respondent Harris has been since December 7, 1939, andnow is a corporation organized and existing under and by virtueof the laws of the State of Oregon with its principal office andplace of business located at Pendleton, Oregon.RespondentHarris since December 7, 1939, has been and now is engaged in themanufacture, sale and distribution of lumber, box shook, woodenboxes and lumber by-products.Respondent Harris annually usesa large volume of raw materials, part of which is purchased andshipped from States of the United States other than the State ofOregon.RespondentHarris annually produces lumber, boxshook, wooden boxes and lumber by-products in the approximatevalue of $350,000, approximately seventy per cent of which wasand is in the course and conduct of its business sold, shipped andtransported in interstate commerce from its plant in Pendleton,Oregon, to purchasers in States of the United States other than theState of Oregon.(2)Respondent Harris admits that it is engaged in interstatecommerce within the meaning of the National Labor RelationsAct.(3)At all times since August 18, 1937, Lumber and SawmillWorkers, Local Union No. 2644, chartered by United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, has been and now is a labor organizationwithin the meaning of Section 2, Subsection (5) of the NationalLabor Relations Act.(4)That without hearing and other procedure before the Boardto which the parties may be entitled under the National LaborRelations Act or the rules and regulations of the Board, the Boardmay upon the basis of the amended charge, the complaint, and43311.5-42-vol. 3G-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDthe stipulation make Findings of Fact and enter the followingOrder :Respondent Harris Pine Mills, Inc., its officers,agents, suc-cessors, and asssigns shall:1.Cease and desist from :(a)Discouragingmembership in Lumber and SawmillWorkers,Local Union No. 2644, chartered by the United Broth-erhood Carpenters and Joiners of America,affiliated with theAmerican Federation of Labor, or any other labor organizationof its employees,by discharging, laying off,demoting, refusingto hire or reemploy or reinstate any of its employees or pros-pective employees, or in-any manner discriminating in regardto their hire or tenure of employment because of their member-ship in or activity in behalf of any such labor organization;(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the rights to self or-ganization,to form, join or assist labor organizations to bargaincollectively through representatives of their own choosing andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in#Section 7 of the National Labor Relations Act.2.Take the following affirmative action.which the Boardfinds will effectuate the policies of the Act:(a) Immediately post in conspicuous places in and about theplant of Harris Pine Mills,Inc., at Pendleton,Oregon, andmaintain for a period of at least 60 consecutive days from thedate of posting a notice to its employees in the form attachedhereto and marked Exhibit"A" andby this reference expresslymade a part hereof.(b)Notify the Regional Director for the Nineteenth Region,407 United States Court House, Seattle,Washington,in writingwithin 10 days from date of this order what steps the respondenthas taken to comply herewith.(c)Respondent Harris shall offer to each and every personwhose name appears in Exhibit "B" attached hereto immediateemployment in the same position or in a position substantiallysimilar to that occupied by said employee when last workingforMilton Box Company immediately prior to December 19,1939, such offer to be made in the following manner:Respond-entHarris shall mail by registered mail, return receipt re-quested, a written offer of employment to each of the personsnamed in Exhibit"B" at the address appearing opposite thenames appearing on Exhibit"B".If the respective individualsnamed on Exhibit"B" do not reply accepting such offer within MILTON BOX COMPANY195a period of fifteen days said offer will be deemed to have beenrejected by the person so failing to accept such offer of employ-ment.Any and all persons accepting the said offer of employ-ment within the fifteen day period shall be employed by Re-spondent Harris at. a rate not less than forty cents per hourwithin thirty days after the receipt by Respondent Harris ofthe acceptance of the offer of employment.(d)Respondent Harris shall make whole each and everyperson whosename appearsin Exhibit "B" for any loss of payhe may have suffered by reason of Respondent's failure to em-ploy him by payment of the sum of money set forth opposite therespective names on Exhibit "B".(e)Respondent Harris shall place upon a preference hiringlistEarl Karr and Harold A. Wagner, said individuals to begiven the first employment available, in the same position orin a position substantially similar to that occupied by saidindividuals when last working for Milton Box Company im-mediately prior to December 19, 1939, when Respondent hasbeen notified by said individuals that their term of militaryservice has expired; provided, however, that said individualsmust make application for such employment within thirty daysimmediately following their respective discharge from themilitary service.(f)Respondent Harris shall make whole the following namedpersons for any loss of pay they may have suffered by reasonof Respondent's failure to employ them by payment to them ofthe sum of money opposite their respective names :Melvin Hall,Prineville,Oregon---------------------------- $25. 00Ralph Hall,653 AdamsSt.,N. E.,Minneapolis,Minn--------- 100. 00August J. Muller, Freewater,Oregon----------------------- 100. 00EarlKarr, Camp Lewis, Washington---------------------- 50.00Harold A. Wagner, % U. S. War Department,WashingtonD. C--------------------------------------------------- 50.00(5)The Board shall dismiss the allegations of the complaintin the within matter insofar as it refers to Milton Box Company,named respondent in said complaint.The Board shall dismissthe allegations of the complaint insofar as it refers to individualsnamed in Exhibit "A" attached to said complaint, except asotherwise herein provided.(6)The amended charge, complaint, notice of hearing referredto herein, the affidavit of service thereof, and this stipulation,will constitute the entire record in the above entitled matter, andthe said documents shall be entered in the record herein by filingwith the Chief Trial Examiner of the National Labor Relations 196DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard,Washington, D. C.All parties hereto expressly waivetheir rights to a hearing in this matter and to appear in personor otherwise to give testimony,examine, or cross-examine wit-nesses(as provided in Section 10 (b) of the National Labor Rela-tions Board Rules and Regulations,Series 2, as amended), andall of the parties expressly waive the making of Findings ofFact and Conclusions of Law by the National Labor RelationsBoard.(7)The parties hereto, and each of them,expressly consentand agree that on application by the National Labor RelationsBoard a decree enforcing the order of the Board in this mattermay be made and enteredby the UnitedStates Circuit Courtof Appeals for the Ninth Circuit without notice to any of thesaid parties,and the parties and each of them expressly waivetheir rights to contest such application or to object to the entryof such decree and expressly waive their right to be notified ofsuch application.(8)The entire agreement between the parties hereto is con-tained within the terms of this stipulation and there is no verbalor other agreement of any kind or nature which varies,alters,or adds to it.(9)That the execution of this stipulation and entry of thedecree referred to in paragraph (7) hereof shall conclude allproceedings before the Board in the within case.(10) It is further understood and agreed that this stipulationis subject to the approval of the National Labor Relations Boardafter its submission to the Board in Washington, D. C.On October 4, 1941, the Board issued an Order approving the abovestipulation, making it a part of the record, and,pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,transferring the proceeding to the Boardfor the purpose of entry of a Decision and Order pursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT HARRISHarris Pine Mills, Inc., is and has been since December 7, 1939,an Oregon corporation, with its principal office and place of businessat Pendleton,Oregon, where it is engaged in the manufacture, sale,and distribution of lumber, box shook, wooden boxes, and lumberbyproducts.Respondent Harris annually uses a large volume of MILTON BOX COMPANY197raw materials,part of which is purchased and shipped from States ofthe United States other than the State of Oregon.It also annuallyproduces finished products valued at approximately$350,000, of which:approximately 70 per cent were and are in the course of its businesssold,shipped, and transported to purchasers outside the State of Ore-gon.RespondentHarris admits that it is engaged in interstatecommerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Harris Pine Mills, Inc., a corporation,Pendleton,Oregon, its officers, agents,successors,and assigns shall:1.Cease.and desist from :(a)Discouraging membership in Lumber and Sawmill Workers,Local Union No. 2644,chartered by the United Brotherhood Carpentersand Joiners of America,affiliated with the American Federation ofLabor, or any other labor organization of its employees,by discharg-ing, laying off, demoting,refusing to hire or reemploy or reinstate anyof its employees or prospective employees,or in any manner discrim-inating in regard to their hire or tenure of employment because oftheir membership in or activity in behalf of any such labor organization;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the rights to self-organization, toform, join or assist labor organizations to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post in conspicuous places in and about the plantof Harris Pine Mills Inc., at Pendleton,Oregon, and maintain for aperiod of at least 60 consecutive days from the date of posting a noticeto its employees in the form marked Exhibit "A"and set forth inAppendix"A" attached hereto and by this reference expressly madea part hereof ;(b)Notify the Regional Director for the Nineteenth Region, 407United States Court House, Seattle, Washington,' in writing within10 days from date of this order what steps the respondent has takento comply herewith ; 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Respondent Harris shall offer to each and every person whosename appears.in Exhibit "B"set forthinAppendix "B" attachedhereto immediate employment in the same position or in a positionsubstantially similar to that occupied by said employee when lastworking for Milton Box Company immediately prior to December19, 1939, such offer to be made in the following manner : RespondentHarris shall mail by registered mail, return receipt requested,a writtenoffer of employment to each of the persons named in Exhibit "B" atthe address appearing opposite the namesappearingon Exhibit "B".If the respective individuals named on Exhibit "B" do not reply ac-ceptingsuch offer within a period of 15 days said offer will be deemedto have been rejected by the person so failing to accept such offer ofemployment.Any and all persons accepting the said offer of em-ployment within the 15 day period shall be employed by RespondentHarris at a rate not less than 40 cents per hour within 30 days afterthe receipt by Respondent Harris of the acceptance of the offer ofemployment ;(d)Respondent Harris shall make whole each and every personwhose name appears in Exhibit"B" for any loss of pay he may havesufferedby reason of respondent's failure toemploy him bypaymentof the sum of money set forth opposite the respective names onExhibit "B."(e)Respondent Harris shall place upon a preferential hiring listEarl Karr and Harold A. Wagner,said individualsto be given thefirst employment available,in the same position or in a position sub-stantially similar to that occupied by said individuals when last work-ing for Milton Box Company immediately prior to December 19, 1939,when respondent has been notifiedby said individualsthat their termof military service has expired; provided,however, that said individ-uals must make application for such employment within 30 days im-mediately following their respective discharge from the militaryservice;(f)Respondent Harris shall make whole the.following named per-sons for any loss of paythey may havesuffered by reason of respond-ent's failure to employthem by paymentto them of the sum of moneyopposite their respective names :Melvin Hall, Prineville, Oregon ----------------------------$25.00Ralph Hall, 653 Adams St., N. E., Minneapolis, Minn__.______100.00August J. Muller, Freewater, Oregon -----------------------100.00Earl Karr, Camp Lewis, Washington-----------------------Harold A. Wagner, c/o U. S. War Department, Washing-50.00ton,D."C----------------------------------------50.00AND IT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it' refers to Milton Box Company, a corporation,named respondent in said complaint. MILTON BOX COMPANY199AND IT Is FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it refers to individuals named in exhibit "A", at-tached to said complaint, and set forth in Appendix "C" appendedhereto, except as otherwise provided in this Order.APPENDIX "A"EXHIBIT "A"attached to the stipulationNOTICE TO EMPLOYEES OFHARRIS PINE MILLS, INC.The Harris Pine Mills, Inc., in compliance with an order by theNational Labor Relations Board set forth below, states that theywill not interfere with their employees 'in their right to organization;they will not discourage membership in Lumber and Sawmill Workers,Local Union No. 2644, chartered by United Brotherhood of Carpen-ters and Joiners of America, affiliated with the American Federationof Labor, or any other labor organization, by discriminating in anyway against any of its employees for joining any union or for engag-ing in union activities.The said company wants it definitely understood that in the futurethe said company, its officers, and supervisory staffs, will in no wayinterfere with its employees' rights to organize.No one will be dis-charged, demoted, transferred, put on less desirable jobs, laid off,or refused employment because he joined or has joined Lumber andSawmill Workers, Local Union No. 2644, or any other labor organiza-tion.Members of Lumber and Sawmill Workers, Local Union No.2644, will be treated exactly the same as any other employees.Unionmembership and union activities, will in no way affect the jobs orrights of the company employees.Employees are free to join or notjoin Lumber and Sawmill Workers, Local Union No. 2644, or any otherlabor organization, except that if the company and a union represent-ing a majority of its employees agree upon a closed shop contract,the provisions of such contract and of the National Labor RelationsAct shall apply.If the company, its officers, supervisors, have in the past made anystatements or taken any action to indicate that its employees were notfree to join Lumber and Sawmill Workers, Local Union No. 2644,or any other labor organization, these statements and actions are nowwithdrawn and the policy outlined in the preceding paragraph shallapply.. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere follows the order of the Board:The National Labor Relations Board hereby orders that HarrisPine Mills, Inc., a corporation, Pendleton, Oregon, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Lumber and Sawmill Work-ers, Local Union No. 2644, chartered by the United Brotherhoodof Carpenters and Joiners of America, affiliated with the Ameri-can Federation of Labor, or any other labor organization of itsemployees, by discharging, laying off, demoting, refusing to hireor reemploy or reinstate any of its employees or prospective em-ployees, or in any manner discriminating in regard to their hireor tenure of employment because of their membership in or ac-tivity in behalf of any such labor organization ;(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the rights to selforganization, to form, join or assist labor organizations to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post in conspicuous places in and about theplant of Harris Pine Mills Inc., at Pendleton, Oregon, andmaintain for a period of at least 60 consecutive days from thedate of posting a notice to its employees in the form markedExhibit "A" and set forth in Appendix "A" attached hereto andby this reference expressly made a part hereof.(b). Notify the Regional Director for the Nineteenth Region,407 United States Court House, Seattle, Washington, in writingwithin 10 days from date of this order what steps the respondenthas taken to comply herewith.(c)Respondent Harris shall offer to each and every personwhose name appears in Exhibit "B" set forth in Appendix "B"attached hereto immediate employment in the same position orin a position substantially similar to that occupied by saidemployee when last working for Milton Box Company immedi-ately prior to December 19, 1939, such offer to be made in thefollowing manner :Respondent Harris shall mail by registeredmail, return receipt requested, a written offer of employment toeach of the persons named in Exhibit "B" at the address appear-ing opposite the names appearing on Exhibit "B". If the respec- MILTON BOX COMPANY201tive individuals named on Exhibit "B" do not reply accepting suchoffer within a period of fifteen days said offer will be deemedto have been rejected by-the person so failing to accept suchoffer of employment.Any and all persons accepting the saidoffer of employment within the fifteen day period shall be em-ployed by Respondent Harris at a rate not less than forty centsper hour within thirty days after the receipt by RespondentHarris of the acceptance of the offer of employment.(d)Respondent Harris shall make whole each and every per-son whose name appears in Exhibit "B" for any loss of pay hemay have suffered by reason of Respondent's failure to employhim by payment of the sum of money set forth opposite therespective names on Exhibit "B".(e)Respondent Harris shall place upon a preferential hiringlistEarl Karr and Harold A. Wagner, said individuals to begiven the first employment available, in the same position or ina position substantially similar to that occupied by said indi-viduals when last working for Milton Box Company immediatelyprior to December 19, 1939, when Respondent has been notifiedby said individuals that their term of military service has ex-pired; provided, however, that said individuals must make appli-cation for such employment within thirty days immediatelyfollowing their respective discharge from the military service.(f)Respondent Harris shall make whole the following namedpersons for any loss of pay they may have suffered by reasonof Respondent's failure to employ them by payment to themof the sum of money opposite their respective names :Melvin Hall,Prineville,Oregon----------------------------- $25.00Ralph Hall,653 Adams St., N. E., Minneapolis,Minn----------100.00August J. Muller,Freewdter,Oregon----------------------100. 00Earl Karr, Camp Lewis, Washington------------------------50.00Harold A. Wagner, c/o U. S. War Department, Washington,D.C----------------------------------------------------50.00.The Company has given strict instructions to its supervisorystaffs to comply with the above and any departure from these instruc-tions will be dealt with accordingly.(Signed)HARRIS PINE MILLS, INC.By------------------------Title------------------------ 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX "B"EXHIBIT "B"attached to the stipulationNameAddressAmountAlf H. Aas_____________________ Willow Ranch, California------------ $25. 00Kenneth R. Bowman____________ Box 92, Pomeroy, Washington-------- 25.00Travis M. Buell ----------------- Parkdale, Oregon____________________ 25.00Cornelius B. Dirksen____________ Freewater, Oregon___________________ 25. 00Robert Fairens_________________ Milton, Oregon ---------------------- 25.00O.R.Hainline_________________ Freewater, Oregon___________________25.00Jacob Hess_____________________ Freewater, Oregon___________________ 25.00Leland Hudson_________________ Freewater, Oregon___________________ 25.00J.R. Jonas --------------------- Route 1, Freewater,Oregon__________ - 25.00Steven C. Kabenek______________ Killdeer, North Dakota_______________ 25.00Richard Schultes_______________ Box 232, Streeter, North Dakota______25. 00John C. Strode_________________ Kern, Oregon________________________25.00Tom Walker____________________ Box 273, Freewater, Oregon__________25. 00APPENDIX "C"EXHIBIT "A"attached to the complaint1.Aas, Alf H.22.Grogan, D. C.43.Lindt, M. D. Henry2.Abbott, Chas.23.Hainline, O. R.44,Mauch, Jake3.Beck, Cornelius24.Hall, Melver45.Muller, August J.4.Bowman, Gladys25.Hall, Ralph46.Peck, Samuel5.Bowman, Kenneth R.26.Harr, Henry47.Rhea, Conser6.Brown, Glen27.Hess, Jacob48.Ries, George A.7.Brown, Harold28.Hodge, William W.49. Schimke, Albert8.Brown, Harvey, D.29.Hudson, Leland50. Schuarts, Harry9.Brown, Herbert A.30.Hume, David S.51. Schultes, Richard10.Buell, T. M.31.Hutchinson, Wm.52.Schumacher, Hannah11.Burgess, Harry32.Johnson, Robert P.53. Strode, John C.12.Nutenschoen, Bill33. Johnson, Harold54.Timmons, Emory13.Carter, Cecil34. Jones, Cecil55.Vietz, Sam14. Carter, Ruth35. Jonas, J. R.56.Wacker, William15.Clark, Anna36. Jones, Norman57.Wagner, Harold A.16. ' Clark, Perry B.37.Kabanek, Steven C.58.Walker, Tom17.Diggins, Dave38.Karr, Dwight59. Zickuhr, A. E.18.Dirksen, Cornelius B.39.Karr, Earl60.Carlson, Walford19.Farrens, Robert40.Karr, Floyd61.Ford, William H.20.Freeman, Rd. F.41.Kessler, A. E.21.Gleason, Sam42.Koon, HowardMR..,GERARD D. REILLY took no part in the consideration of theabove Decision and Order.